EXHIBIT 10.8
PERFORMANCE RECOGNITION PLAN
of
THE GOODYEAR TIRE & RUBBER COMPANY
As amended and restated on October 7, 2008
(hereinafter called the “Plan”)
I. PURPOSE AND POLICY
          It is the declared policy of the Board of Directors of The Goodyear
Tire & Rubber Company, in order to provide incentive for extra effort, that key
personnel of the Company shall be compensated in addition to their fixed
compensation by participation in a performance recognition plan. Such key
personnel shall be selected, as hereinafter provided, from the elected officers
and other key employees of the Company.
          The Plan is designed to reinforce Participant effort and
responsibility towards achieving the total Company business objectives, the
objectives of specific business units and objectives established for individual
Participants. Awards to Participants provided under this Plan will vary to the
extent these goals and objectives are attained. The basic intent is to tie
Awards directly to results that reflect Company growth and success achieved
through customer satisfaction, quality products and enhanced shareholder value.
          The Plan shall be subject to discontinuance, or amendment by the Board
of Directors, at any time.
II. DEFINITIONS
          For purposes of the Plan, the following terms shall have the following
meanings:
     A) Award. Cash payments approved by the Committee and made pursuant to the
objectives established pursuant to the Plan in respect of any Plan Year. Solely
for purposes of Article VIII, the term “Award” also includes awards earned under
the Management Incentive Plan and deferred pursuant to the terms of
Article VIII.
     B) Company. The Goodyear Tire & Rubber Company or any of its subsidiaries
and affiliates.

 



--------------------------------------------------------------------------------



 



     C) Fair Market Value. Fair Market Value means, in respect of any date on or
as of which a determination thereof is being or to be made, the closing market
price of the Common Stock reported on the New York Stock Exchange Composite
Transactions tape on such date, or, if the Common Stock was not traded on such
date, on the next preceding day on which sales of shares of the Common Stock
were reported on the New York Stock Exchange Composite Transactions tape.
     D) Participant. With respect to any Plan Year, a salaried employee of the
Company who has been selected by the Committee to receive an Award under the
Plan for such Plan Year subject to the attainment of the established goals and
objectives.
     E) Plan Year. Each period of one year beginning January 1 and ending
December 31, commencing January 1, 2006.
     F) Retirement. Retirement means termination of employment at age 55 or
older with at least 10 years of continuous service with the Company and its
subsidiaries.
III. THE COMMITTEE
          The Plan shall be administered by a Committee, the “Committee”, to be
comprised of each member of the Compensation Committee of the Board of Directors
of the Company, as such Committee is constituted from time to time, that is
neither an employee nor an officer of the Company and is not participating, and
has not and will not participate, in the Plan. Action by the Committee pursuant
to any provision of the Plan may be taken at any meeting held upon not less than
five days’ notice of its time, place and purpose given to each member, at which
meeting a quorum of not less than four members is present. If less than a
majority of the whole Committee is present, such action must be by the unanimous
vote of those present, otherwise by a majority vote. The minutes of such meeting
(signed by its secretary) evidencing such action, shall constitute authority for
the Company to proceed in accordance therewith.
IV. TARGET BONUS
          Each Participant in a Plan Year is granted a target bonus with respect
to such Plan Year which is subject to adjustment between zero and the amount the
Committee determines that corresponds to the extent to which the performance
measures set forth for the performance goal or goals established for the
Participant for such Plan Year are achieved.
V. SELECTION OF PARTICIPANTS
     A) With respect to each Plan Year, in consultation with the Chief Executive
Officer of the Company (or, if he be unavailable, with the next ranking officer
of the Company who may be available),

2



--------------------------------------------------------------------------------



 



the Committee shall determine the Participants and establish their respective
target bonuses for such Plan Year. The Committee shall also review and approve
the goals established for the Participants for such Plan Year. As to such
determination, the Committee may rely, to the extent it deems appropriate, upon
any information and recommendations obtained from the officer so consulted. As
soon as practicable after the selection of Participants for a Plan Year, the
Company shall notify them of their participation and target bonuses for such
Plan Year.
     B) A list, certified by the Committee (or by the officers as to action
pursuant to subparagraph A above), shall evidence the determination of those
persons who are Participants in the Plan for such Plan Year and their respective
target bonuses.
     C) With respect to employees who are not officers of the Company, the
Chairman of the Board of the Company may add such employees as Participants in
the Plan during a Plan Year and report such additional Participants to the
Committee from time to time.
     D) The Chairman of the Board of the Company may, at his discretion,
terminate the participation of any associate in the Plan at any time and may
reduce or eliminate the target bonus granted to any associate for any Plan Year
at any time prior to the payment of an Award in respect of such grant.
VI. PAYMENT POOL
          A pool for the payment of Awards will be established equivalent to the
total of the adjusted target bonus amounts as determined in Section IV hereof
for all Participants in the plan.
VII. PAYMENT
          The Committee, in its sole discretion, shall determine if a payment
from the pool shall be made to Participants in respect of any Plan Year
notwithstanding the fact that the established goals and objectives may have been
achieved. If the Committee determines that there will be a payment in respect of
a Plan Year, payment of Awards due Participants with respect to the Plan will be
made after the close of such Plan Year once the achievement of the performance
goals have been determined for funding the pool. All Awards are contingent upon
the achievement of the stated performance goals for the Plan Year and a
determination by the Committee that a payment shall be distributed to
Participants in respect of such Plan Year. The amount of individual Awards will
be based upon individual performance and is subject to the discretion of
management. All Awards shall be paid in cash on or before the 15th day of the
third month following the end of the Plan Year except to the extent converted
into deferred stock unit awards as provided in Section VIII hereof or deferred
pursuant to the terms of The Goodyear Tire & Rubber Company Deferred
Compensation Plan for Executives. There

3



--------------------------------------------------------------------------------



 



shall be deducted from each Award under the Plan the amount of any tax required
by governmental authority to be withheld and paid over by the Company to such
government for the account of a Participant entitled to an Award.
VIII. DEFERRAL OF PAYMENT
          The Committee, in its sole discretion, may allow certain Participants
in the Plan or the Management Incentive Plan to convert all or a portion of
their Award into deferred stock units granted under the 2005 Performance Plan of
the Company or a similar successor plan subject to the terms of this
Article VIII. If permitted by the Committee, such Participants may elect to
convert 25%, 50%, 75% or 100% of their Award into a deferred stock unit account
for a period of three years by irrevocably electing prior to the beginning of
the Plan Year or Performance Period to defer their award into stock units. If a
Participant first becomes eligible to defer amounts under this Plan after the
beginning of a Plan Year or Performance Period (within the meaning of
Section 409A of the Code and after applying the aggregation rules) then the
deferral election must be filed by and shall become irrevocable as of the 30th
day following the first day of eligibility and will only apply to the amount of
the Award paid for services provided after the election pursuant to Treasury
Regulations Section 1.409A-2(a)(7). The amount of the Award that is converted
into the deferred stock unit account will be increased by 20%. This 20% increase
in the amount of the Award deferred is subject to a one-year vesting requirement
as described below. The number of units deferred will be determined by dividing
120% of the deferral amount by the Fair Market Value of the Common Stock (each
as defined in the 2008 Performance Plan)of the Company on the date the payout is
approved by the Committee. If the Participant terminates employment (except by
death or Retirement) prior to the end of the Calendar Year following the Plan
Year in which the Award was earned, the deferred stock unit account relating to
such year will be reduced to equal the number of units that would have been
needed to be equal to 100% of the portion of the Award that was deferred on the
date the payout was approved by the Committee. The Committee may authorize
dividend equivalents at the same rate as dividends are paid on the Company’s
Common Stock, to be reinvested in the deferral account based on the Fair Market
Value of the Company’s Common Stock on the date the Company pays any such
dividend. Unless the Award has been previously paid out due to a death as
specified in paragraph D) of Article IX, on March 31 of the fourth year
following the end of the Plan Year or Performance Period for which the Award was
earned, the deferred stock unit accounts will be converted into shares of the
Company’s Common Stock and issued to the Participant less amounts withheld to
satisfy any tax withholding requirements.
IX. CHANGE IN PARTICIPANT’S STATUS

4



--------------------------------------------------------------------------------



 



     A) Any Participant who is not an employee of the Company on December 31 of
a Plan Year forfeits his or her participation for such Plan Year unless
employment termination was due to the employee’s death or Retirement.
     B) Any Participant whose employment terminates due to Retirement shall have
his or her target bonus prorated for the Plan Year during which the associate’s
Retirement Date occurred. Such pro rata target bonus is calculated by
multiplying the percentage of days occurring prior to the Retirement Date (ie,
number of days occurring prior to the Retirement Date divided by 365) by the
target bonus as adjusted by Section IV. Notwithstanding the above, a Participant
who, after Retirement, enters into a relationship either as an employee,
consultant, agent or in any manner whatsoever with an entity that sells products
in competition with products sold by the Company and its subsidiaries, forfeits
the right to receive a distribution under this Plan in respect of such Plan
Year. In the event such Participant enters into such a relationship with a
competitor within six months following a distribution or deferral under this
Plan, the Participant agrees to refund to The Goodyear Tire & Rubber Company any
such distribution the Participant received and to forfeit any amounts deferred
into a deferred stock unit account.
     C) Any Participant whose employment status changes during a Plan Year due
to layoff, leave of absence or disability shall have his or her target bonus
prorated, subject to the adjustment as provided for in Section IV hereof. Such
pro rata target bonus is calculated by multiplying the percentage of days
actually worked during the Plan Year (ie, number of days actually worked divided
by 365) by the target bonus for such Plan Year.
     D) A Participant whose employment terminates during a Plan Year due to
death shall have his or her target bonus for such Plan Year prorated and the
prorated target bonus shall not be adjusted under Section IV hereof. Such pro
rata bonus is based on days occurring prior to death in such Plan Year and
calculated by dividing the number of days prior to death occurring in the Plan
year by 365, then multiplied by the target bonus. The distribution of the bonus
and also the Fair Market Value on the date of death of any deferred stock unit
accounts of a deceased Participant shall be made in a lump sum within 60 days of
Participant’s death to the Participant’s executors, administrators, or such
other person or persons as shall, by specific bequest under the last will and
testament of the Participant, be entitled thereto.
X. MISCELLANEOUS CONDITIONS
          The Plan and all participation therein shall be subject to the
following conditions:
     A) Any change in Participant’s status under Article IX except for a Death
(as provided in its Paragraph D) only affects the vesting

5



--------------------------------------------------------------------------------



 



and calculation of an award granted and does not change the deferral of an award
or the time and form of the distribution of any deferred compensation election.
     B) Nothing in the Plan shall obligate the Company with respect to tenure of
office or duration of employment of any Participant or provide for or continue
participation in the Plan by any Participant in the Plan for any Plan Year in
respect of any subsequent Plan Year.
     C) All right, title and interest in the Plan shall be personal to the
Participant and not subject to voluntary or involuntary alienation,
hypothecation, assignment or transfer, except that participation is subject to
forfeiture as provided herein. No Participant or Beneficiary shall have any
right, title or interest whatever in or to any investment reserves, accounts,
trusts or other funds or assets that the Company may purchase, establish, or
accumulate to aid in paying any Award as and when due to the Participants under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company and a Participant, his or her
Beneficiaries or any other person. Neither a Participant nor his or her
Beneficiaries shall acquire any right or interest under the Plan other or
greater than that of an unsecured creditor.
     D) The Committee shall have power finally to interpret any of the
provisions of the Plan and to lay down any regulations not inconsistent herewith
for its administration.
     E) Nothing in the Plan shall prevent or interfere with any recapitalization
or reorganization of the Company or its merger or consolidation with any other
entity. In any such case, the recapitalized, reorganized, merged, or
consolidated entity shall assume the obligations of the Company under the Plan
or such modification hereof as, in the judgment of the Board of Directors, shall
be necessary to adapt it to the changed situation and shall provide
substantially equivalent benefits to the Participants.
     F) Termination and Amendment of Plan
       (1) The Company may terminate, suspend, amend, modify or otherwise act in
respect of the Plan subject to the requirements of this Section at any time and
from time to time.
       (2) Requirements to Terminate. The Board may only terminate this Plan
with respect to deferrals under Article VIII under the following conditions:
          (a) The Company may terminate and liquidate the Plan within 12 months
of a corporate dissolution taxed under Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (1) the calendar year in which
the Plan termination and liquidation occurs; (2) the

6



--------------------------------------------------------------------------------



 



first calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or (3) the first calendar year in which the payment is
administratively practicable.
          (b) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5), provided that this paragraph will only apply to a
payment under the Plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.
          (c) The Company may terminate and liquidate the Plan, provided that
(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company; (ii) the Company terminates and liquidates
all agreements, methods, programs, and other arrangements sponsored by the
Company that would be aggregated with any terminated and liquidated agreements,
methods, programs, and other arrangements under Treasury Regulation §1.409-1(c)
if any Participant had deferrals of compensation under all of the agreements,
methods, programs, and other arrangements that are terminated and liquidated;
(iii) no payments in liquidation of the Plan are made within 12 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate the Plan had not occurred;
(iv) all payments are made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan; and (v) the
Company does not adopt a new plan that would be aggregated with any terminated
and liquidated plan under Treasury Regulation §1.409A-1(c) if the same service
provider participated in both plans, at any time within three years following
the date the service recipient takes all necessary action to irrevocably
terminate and liquidate the Plan.
     G. Compliance with Section 409A of the Code.
          (1) It is intended that the Plan comply with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be paid or made
available to Participants or Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that affects such intent, and the
Committee

7



--------------------------------------------------------------------------------



 



shall not take any action that would be inconsistent with such intent.
          (2) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.
          (3) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409(A)(a)(1) of the
Code.
Executed this 22nd day of December, 2008.

            THE GOODYEAR TIRE & RUBBER COMPANY
      By: /s/ Joseph B. Ruocco       Joseph B. Ruocco        Senior VP, Human
Resources        ATTEST:     By: /s/ Bertram Bell       Bertram Bell       
Assistant Secretary     

8